FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In the Matter of: ARMANDO                        No. 10-16297
RODRIGUEZ VENEGAS,
State Bar No. 100422,                            D.C. No. 5:10-mc-80088-JW


ARMANDO RODRIGUEZ VENEGAS,                       MEMORANDUM *

               Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                            Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

      Armando Rodriguez Venegas appeals pro se from the district court’s order

removing him from the roll of attorneys authorized to practice law before the

Northern District of California based on his suspension by the California Supreme




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Court. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. In re Corrinet., 645 F.3d 1141, 1145 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion in imposing reciprocal

discipline on Venegas after reviewing his response to the court’s order to show

cause, including attached documents from the state disciplinary proceedings that

led the California Supreme Court to suspend Venegas. See Selling v. Radford, 243
U.S. 46, 50-51 (1917) (federal court must review the relevant state court

disciplinary record before imposing reciprocal discipline on attorney).

      Venegas’s remaining contentions, including his argument that the California

Supreme Court’s disciplinary adjudication should be declared void under 42

U.S.C. § 1983, are unpersuasive. See Mothershed v. Justices of the Supreme

Court, 410 F.3d 602, 607-08 (9th Cir. 2005) (district court lacked jurisdiction to

review merits of state disciplinary proceedings against attorney).

      AFFIRMED.




                                          2                                    10-16297